
	
		One Hundred Twelfth Congress of the United States of
		  America
		1st SessionBegun and held at the City of Washington on Wednesday, the fifth
		day of January, two thousand and eleven
		S. 349
		IN THE SENATE OF THE UNITED
		  STATES
		AN ACT
		To designate the facility of the United
		  States Postal Service located at 4865 Tallmadge Road in Rootstown, Ohio, as the
		  Marine Sgt. Jeremy E. Murray Post Office. 
	
	
		1.Marine Sgt. Jeremy E. Murray Post
			 Office
			(a)DesignationThe facility of the United States Postal
			 Service located at 4865 Tallmadge Road in Rootstown, Ohio, shall be known and
			 designated as the Marine Sgt. Jeremy E. Murray Post
			 Office.
			(b)ReferencesAny reference in a law, map, regulation,
			 document, paper, or other record of the United States to the facility referred
			 to in subsection (a) shall be deemed to be a reference to the Marine
			 Sgt. Jeremy E. Murray Post Office.
			
	
		
			
			Speaker of the House of Representatives
		
		
			
			Vice President of the United States and President of the
			 Senate
		
	
